USCA11 Case: 21-10359    Date Filed: 08/02/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10359
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:15-cr-00214-TFM-C-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


BRIAN HULSE,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 2, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10359       Date Filed: 08/02/2021   Page: 2 of 2



      Domingo Soto, appointed counsel for Brian Hulse in this revocation of

supervised release appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hulse’s revocation of supervised release and sentence are

AFFIRMED.




                                          2